Citation Nr: 1436877	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  09-45 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy, to include as due to exposure to herbicide.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran appeared at a Travel Board hearing with the undersigned in February 2011.  A transcript is of record.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran's active duty included service in the Republic of Vietnam.

2.  The Veteran's peripheral neuropathy is not causally or etiologically related to his period of active service, to include as due to herbicide exposure; the Veteran's symptoms of a peripheral neuropathy were not chronic in service, did not manifest to a compensable degree within one year of separation or his last exposure to herbicides, and have not been continuous since service separation.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy, to include as due to exposure to herbicides, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), (e) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has peripheral neuropathy due to exposure to Agent Orange during Vietnam.  In his June 2009 Notice of Disagreement (NOD), the Veteran stated that an understanding of the relationship between manifestations of peripheral neuropathy and exposure to dioxin has evolved since he returned from Vietnam in 1970.  The Veteran stated that when he returned from Vietnam in 1970, "none of this information was considered as it was not available."  The Veteran also stated that the only recognized cause of peripheral neuropathy that "qualifies" in his case is exposure to dioxin.  

In his November 2009 substantive appeal, the Veteran also referenced research regarding Agent Orange, stating that studies have shown that dioxins can stay in the ecosystem for an extended period of time, "which lengthens the presumptive period."  The Veteran did not provide a copy of the study.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service and service connection will be presumed.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption only applies to disorders which the Secretary of VA determines to be the result of in-service exposure to herbicides, such as Agent Orange. 38 U.S.C.A. § 1116 ; 38 C.F.R. § 309(e).

The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii) (2013).  With regard to peripheral neuropathy, effective September 6, 2013, VA recently amended its regulations regarding presumptive service connection for peripheral neuropathy associated with herbicide exposure.  See 78 Fed. Reg. 54763 - 54766 (September 6, 2013) (final rule) (replacing the terms "acute and subacute" and "transient" peripheral neuropathy with "early onset" peripheral neuropathy; removing the requirement under the former §§ 3.307(a)(6)(ii) and 3.309(e) that "acute and subacute" peripheral neuropathy appear within weeks or months after exposure; and removing the requirement that the condition resolve within two years of the date of onset in order for the herbicide presumption to apply).  Therefore, to warrant service connection, "early-onset" peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to a herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) .

Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases, when manifested to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. § 3.307, 3.309.  

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in of 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Peripheral neuropathy, although not specifically enumerated, is considered to be a chronic disease as it is an "organic diseases of the nervous system," and therefore can be presumptively service-connected.  38 C.F.R. § 3.309(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

At the outset, the Board notes that the Veteran has verified service in the Republic of Vietnam; therefore, exposure to herbicides is presumed.  

However, service treatment records are absent any neurological symptomatology.  Indeed, the Veteran's 1970 separation examination did not contain any indication of neurological impairment, to include neuropathy symptoms of the feet.  The examiner evaluated the Veteran's feet and lower extremities as clinically normal.  The Veteran's neurologic system was also found to be clinically normal.  

Post-service, the Veteran underwent an EMG in August 2007 due to increased severity of paresthesia of the feet.  The Veteran indicated his symptoms had progressed up his ankles.  The EMG reflected peripheral sensory neuropathy.  July 2008 follow-up treatment records documents the Veteran's two-year history of numbness and tingling in both feet, and August 2008 records document idiopathic sensory and motor neuropathy.  August 2010 VA treatment records also indicated the only identifiable risk factor for the Veteran's idiopathic peripheral neuropathy were exposure to Agent Orange and hyperlipidemia. 

The Veteran was also afforded a VA examination in December 2011.  The examiner noted peripheral neuropathy of the feet diagnosed in 2008.  The examiner concluded that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that he had extensively reviewed medical literature and that symptoms of acute and sub-acute peripheral neuropathy are less likely to appear the further in time from the exposure incident.  The examiner further stated that the Veteran did not develop symptoms for over forty years after exposure to herbicide and, that all but the most severe dioxin related neuropathies resolve over time.  

Therefore, a review of the record shows that while the Veteran was presumed to be exposed to herbicides, such exposure did not result in acute or subacute peripheral neuropathy within one  year of exposure.  To the contrary, the Veteran's peripheral neuropathy, as suggested by the medical evidence and his own testimony, did not develop until almost forty years after separation from service.  Moreover, while the Veteran asserted in his NOD that exposure to dioxin was the only qualifying cause of his symptoms, the medical evidence clearly stated that herbicide exposure and hyperlipidemia were both risk factors applicable to the Veteran's development of peripheral neuropathy.

Nonetheless, the Board recognizes the Veteran's opinion that his peripheral neuropathy is due to herbicide exposure.  Indeed, the Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, identifying a nexus to a persistent disability or diagnosing a neurological disorder involve complex medical issues that the Veteran is not competent to address.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board also recognizes the Veteran's reference to studies performed in British Columbia regarding the length of time dioxin remains in the ecosystem.  However, 
the United States Court of Appeals for Veterans Claims (the Court) has recognized that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  Here, the Veteran did not provide the actual journal article.  Instead, he only summarized the findings.  Moreover, the statement in the Veteran's substantive appeal was not accompanied by the opinion of a medical professional.  Therefore, although the Board has no reason to doubt the veracity of the report referenced by the Veteran, the information does not establish that the Veteran's specific conditions are etiologically related to in-service herbicide exposure. 

In sum, the only competent medical evidence regarding the etiology of the Veteran's peripheral neuropathy is against the claim, and the disease was not manifest to a compensable degree within one year of his last exposure to herbicides or within one year of his discharge from active duty.  Furthermore, there was no in-service complaint of any neurological impairment.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and the appeal must be denied. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert, 1 Vet. App. at 49.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a June 2008 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, personnel records, VA treatment records, and a VA examination.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  The Board finds the December 2011 examination provided by VA was adequate because the examiner reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  The Veteran has not challenged the examination's adequacy or thoroughness, or the competency of the examiner.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Additionally, the Veteran testified at a hearing before the Board in February 2011.  An acting VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the acting VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER
Entitlement to service connection for peripheral neuropathy, to include as due to exposure to herbicide, is denied.



____________________________________________
THOMAS JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


